EXHIBIT99.3 ASURE SOFTWARE, INC. INDEX TO PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION Page Introduction to Unaudited Pro Forma Condensed Combined Financial Information 2 Unaudited Pro Forma Condensed Combined Balance Sheet as of June 30, 2012 4 Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended December 31, 2011 5 Unaudited Pro Forma Condensed Combined Statement of Operations for the six months ended June30, 2012 6 Notes to Unaudited Pro Forma Condensed Combined Financial Information 7 INTRODUCTION TO ASURE SOFTWARE, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION (Amounts in thousands, except per share data) On July 2, 2012, Asure Software Inc., purchased all of the issued and outstanding shares of common stock ( the “shares”) of Meeting Maker – United States, Inc., a Delaware corporation (“Meeting Maker - US”), pursuant to a Stock purchase Agreement (the “Stock Purchase Agreement”) by and among Meeting Maker Holding BV, a besloten vennootschap organized under the laws of the Netherlands (“Seller”), PeopleCube Holding BV, a besloten vennootschap organized under the laws of the Netherlands, and us. The Stock Purchase Agreement contains certain customary representations, warranties, indemnities and covenants. The aggregate consideration for the Shares consisted of (i) $9.8 million in cash, subject to a post-closing working capital adjustment, (ii) 255,000 shares of our common stock, par value $0.01 per share, and (iii) an additional $3 million seller’s note that is due on October 31, 2014, subject to offset of any amounts owed by Seller under the indemnification provisions of the Stock Purchase Agreement. The $9.8 million cash portion of the purchase price was funded with proceeds from the Loan Agreement. As a result of the acquisition, Meeting Maker - US became our direct wholly-owned subsidiary. The business combination was accounted for under ASC 805, “Business Combinations.” The application of purchase accounting under ASC 805 requires the total purchase price to be allocated to the fair value of assets acquired and liabilities assumed based on their fair values at the acquisition date, with amounts exceeding fair value being recorded as goodwill. The Company is currently in the process of assessing and finalizing the fair value of the assets acquired and the liabilities assumed. The following table summarizes the preliminary estimated fair values of the assets and liabilities assumed (in thousands): Assets Acquired Cash $ Accounts receivable Fixed assets Other assets Goodwill Intangibles Total assets acquired Liabilities assumed Accounts payable Accrued other liabilities ) Notes payable Deferred revenue Total liabilities assumed Net assets acquired $ 2 The following unaudited pro forma condensed combined balance sheet assumes the acquisition occurred on June 30, 2012 and the unaudited pro forma condensed combined statements of operations and notes thereto, assume that the Acquisition occurred at the beginning of the periods presented. The unaudited pro forma condensed combined financial information is derived from, and should be read in conjunction with, the consolidated financial statements of Asure Software for the year ended December 31, 2011 filed on Form 10-K and PeopleCube for the year ended December 31, 2011 included herein and the unaudited interim consolidated financial statements of Asure Software for the Six months ended June30, 2012 filed on Form 10-Q and PeopleCube for the Six months ended June 30, 2012 included herein. The unaudited pro forma condensed combined financial information includes unaudited pro forma adjustments that are factually supportable and directly attributable to the Acquisition. In addition, with respect to the unaudited pro forma condensed combined financial information, the unaudited pro forma adjustments are expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information was prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805 – Business Combinations. Certain amounts in the Legiant historical financial statements have been reclassified to conform to classifications used by Asure Software,Inc. The unaudited pro forma condensed combined statements of operations do not include non-recurring transaction costs associated with the Acquisition that are no longer capitalized as part of the acquisition. The following pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of (i)the results of operations and financial position that would have been achieved had the Acquisition taken place on the dates indicated or (ii)the future operations of the combined company. The following information should be relied on only for the limited purpose of presenting what the results of operations and financial position of the combined businesses of Asure Software and Legiant might have looked like had the Acquisition taken place at an earlier date. 3 Unaudited Pro Forma Condensed Balance Sheet (Amounts in thousands, except per share data) Asure 06/30/12 PeopleCube 06/30/12 Pro Forma Combined Adjustments Pro Forma Combined 6/30/12 ASSETS Current Assets: Cash and cash equivalents ) Accounts receivable trade, net ) a Notes receivable 24 - 24 Inventory - Investment in Meeting Maker Holding BV - - - Prepaid expenses and other current assets Total Current Assets - Property and equipment, net Intangible assets, net - b Goodwill Investment in BusinessSolve Ltd - - Other 18 77 - 95 Total Assets - LIABILITIES AND STOCKHOLDERS’EQUITY Current Liabilities: Line of Credit - e Bridge Bank Term Loan - - Current portion of Notes Payable Accounts payable Accrued compensation and benefits Other accrued Liabilities 21 Deferred Revenue Total Current Liabilities Long-term deferred revenue 91 Subordinated notes payable - f Subordinated convertible notes payable - Deferred tax liability - Other long-term obligations 28 8 36 Total Liabilities - Stockholders’ Equity: Preferred Stock - - Common Stock 35 TreasuryStock ) - ) Deferred Compensation - - - Additional paid-in-capital Accumulated deficit ) ) ) Accumulated other comprehensive gain /(loss) ) Owner’s Equity ) - g Total Liabilities and Stockholders’ Equity (The accompanying notes are an integral part of the Pro Forma consolidated financial information) Unaudited Pro Forma Condensed Statement of Operations (Amounts in thousands, except per share data) Asure TwelveMonths Ended Dec-11 PeopleCube TwelveMonths Ended Dec-11 Pro Forma Combined Adjustments Pro Forma Combined TwelveMonths Ended Dec-10 Revenues Revenues - Total Revenues Cost of Sales Cost of sales - Total Cost of Sales - Gross Margin - Operating Expense Selling, general and administrative expenses - Research and development Amortization of intangibles - - Total Operating Expenses - Income (Loss) from Operations 91 ) - ) Other Income and (Expenses) Interest income 10 - 10 Interest expense-amortization of OIDand derivative ) - ) Foreign currency translation (loss) gain 74 - 74 Interest expenses and other (148 ) (277 ) - ) Total Other Income and (Expense) ) (277 ) - ) Income (Loss) From Operations, Before Income Taxes (577 ) ) - ) Benefit (provision) for income taxes ) - ) Net Income (Loss) $
